Exhibit 99.1 Press release WiLAN Subsidiary Enters into License Agreement with Roundtripping Ltd. OTTAWA, Canada – June 22, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Variable Lighting LLC, has entered into a patent license agreement with Roundtripping Ltd. The consideration to be paid to WiLAN and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
